Filed 1/19/21 P. v. LeBlanc CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                   2d Crim. No. B304310
                                                           (Super. Ct. No. 19F-00456)
     Plaintiff and Respondent,                              (San Luis Obispo County)

v.

GRACE ANN LEBLANC,

     Defendant and Appellant.


      Grace Ann LeBlanc pled no contest to felony maintaining a
place for selling or using a controlled substance. (Health & Saf.
Code, § 11366.) The trial court placed her on probation. Shortly
thereafter, LeBlanc was charged with a violation of probation.
She informed the court that she wished to withdraw her plea.
The court appointed counsel to represent her. Counsel told the
court that he would not be filing a motion to withdraw her plea.
LeBlanc opted to represent herself.
      In LeBlanc’s motion, she stated that she was unaware of
the elements of the offense; that she was not fully informed of the
rights she was waiving; and that she is not guilty of the offense.
The trial court denied her motion.
       Thereafter, LeBlanc admitted her probation violation. The
trial court sentenced LeBlanc to two years in state prison.
LeBlanc appeals.
       We appointed counsel to represent LeBlanc on this appeal.
After examining the record, he filed a brief raising no issues.
       On September 29, 2020, we advised LeBlanc by mail that
she had 30 days within which to personally submit any
contentions or issues that she wished to raise on appeal. The
letter was returned as undeliverable. A second attempt was also
returned as undeliverable.
       We have reviewed the entire record and are satisifed that
LeBlanc’s attorney has fully complied with his responsibilities
and that no arguable issues exist. (People v. Wende (1979) 25
Cal.3d 436, 441.)
       The judgment is affirmed.
       NOT TO BE PUBLISHED.




                                     GILBERT, P. J.
We concur:



             YEGAN, J.



             PERREN, J.




                                2.
                Hernaldo J. Baltodano, Judge

           Superior Court County of San Luis Obispo

               ______________________________



     Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.




                              3.